Exhibit 10.1

 

Execution Version

 

SUPPORT AGREEMENT

 

This Support Agreement, dated as of July 30, 2014 (this “Agreement”), is made
and entered into by and among CME Group Inc., a Delaware corporation (“CME”),
Jersey Partners Inc., a New York corporation (“JPI”), New JPI Inc., a Delaware
corporation (“New JPI”), and each direct or indirect stockholder of GFI Brokers
Holdco Ltd, a Bermuda limited liability Company (“IDB Buyer”) (such stockholders
together with JPI and New JPI, the “Stockholders”).  CME and each of the
Stockholders are referred to individually as a “Party” and collectively as the
“Parties.”  Capitalized terms have the meanings given to them in Section 1.1.

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, the JPI Merger
Agreement and the IDB Transaction Agreement, GFI Group Inc., a Delaware
corporation (“GFI”), CME, Cheetah Acquisition Corp., a Delaware corporation and
a wholly-owned Subsidiary of CME (“Merger Sub 1”), and Cheetah Acquisition LLC,
a Delaware limited liability company and a wholly-owned Subsidiary of CME
(“Merger Sub 2”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “GFI Merger Agreement”), pursuant to which, subject to the terms and
conditions thereof, among other things, Merger Sub 1 will merge with and into
GFI (the “GFI Merger”), which will then merge with and into Merger Sub 2, and
each issued and outstanding share of GFI’s common stock, par value $0.01 per
share (“GFI Common Stock”), other than shares of GFI Common Stock owned by CME
or GFI or any of their respective wholly-owned Subsidiaries, will, subject to
the terms and conditions of the GFI Merger Agreement, be converted into the
right to receive the Merger Consideration;

 

WHEREAS, as of the date hereof, each Stockholder Beneficially Owns and owns of
record the number of shares of GFI Common Stock set forth opposite such
Stockholder’s name on Schedule I hereto (the “Existing Shares”); and

 

WHEREAS, as a condition and inducement to CME’s willingness to enter into the
GFI Merger Agreement, the JPI Merger Agreement and the IDB Transaction
Agreement, the Stockholders have agreed to enter into this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Defined Terms.  The following
terms, as used in this Agreement, shall have the meanings specified in this
Section 1.1. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the GFI Merger Agreement.

 

“Beneficial Owner” means, with respect to a Security, any Person who, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) the power to vote, or to direct the voting of, such
Security or (ii) the power to dispose of, or to direct the disposition of, such
Security, and shall otherwise be interpreted in accordance with the term
“beneficial ownership” as defined in Rule 13d-3 under the Exchange Act; provided
that, for purposes of determining whether a Person is a Beneficial Owner of such
Security, a Person shall be deemed to be the Beneficial Owner of any Securities
which may be acquired by such Person pursuant to any contract, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such Securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing),
and the terms “Beneficially Owned” and “Beneficial Ownership” shall be construed
accordingly. For the avoidance of doubt, CME shall not be deemed to be the
Beneficial Owner of any GFI Common Stock by virtue of this Agreement or the JPI
Merger Agreement.

 

--------------------------------------------------------------------------------


 

“Covered GFI Shares” means, with respect to each Stockholder, (1) such
Stockholder’s Existing Shares and (2) any shares of GFI Common Stock or other
voting capital stock of GFI and any Securities convertible into or exercisable
or exchangeable for shares of GFI Common Stock or other voting capital stock of
GFI, in each case that such Stockholder has Beneficial Ownership of, on or after
the date hereof; it being understood that if any Stockholder acquires Securities
(or rights with respect thereto) described in clause (2) above, such Stockholder
shall promptly notify CME in writing, indicating the number of such Securities
so acquired.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise), either voluntary or involuntary, or entry into any
contract, option or other arrangement or understanding with respect to any
offer, sale, lease, assignment, encumbrance, pledge, hypothecation, disposition
or other transfer (by operation of law or otherwise), of any capital stock or
interest in any capital stock or (b) in respect of any capital stock or interest
in any capital stock, to enter into any swap or any other agreement, transaction
or series of transactions that hedges or transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of such capital
stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of Securities,
in cash or otherwise.

 

ARTICLE II

 

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1                                    Agreement to Vote.

 

(a)                                 Each Stockholder hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at the GFI
Stockholders Meeting and at any other meeting of the stockholders of GFI,
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the stockholders of GFI, such Stockholder
shall, in each case to the fullest extent that the Covered GFI Shares are
entitled to vote thereon or consent thereto, or in any other circumstance in
which the vote, consent or other approval of the stockholders of GFI is sought:

 

2

--------------------------------------------------------------------------------


 

(i)                                        appear at each such meeting or
otherwise cause such Stockholder’s Covered GFI Shares to be counted as present
thereat for purposes of calculating a quorum; and

 

(ii)                                     vote (or cause to be voted), in person
or by proxy, or if applicable deliver (or cause to be delivered) a written
consent covering, all of such Stockholder’s Covered GFI Shares:

 

(1)                     in favor of the approval and adoption of the GFI Merger,
the GFI Merger Agreement, the Transactions and any other action requested by CME
in furtherance thereof;

 

(2)                     in favor of any proposal to adjourn a meeting of the
stockholders of GFI to solicit additional proxies in favor of the approval and
adoption of the GFI Merger, the GFI Merger Agreement and the Transactions;

 

(3)                     against any Takeover Proposal; and

 

(4)                     against any other action, agreement or transaction that
is intended to, or could reasonably be expected to, impede, interfere with,
delay, postpone, discourage, frustrate the purposes of or adversely affect the
Transactions or the performance by GFI, JPI, New JPI or the other Stockholders
of their respective obligations pursuant to the Transactions or under this
Agreement, including: (A) any action, agreement or transaction that could
reasonably be expected to result in any condition to the consummation of the
Transactions not being satisfied, or that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
such Person pursuant to the Transactions or contained in this Agreement; (B) any
change in the individuals who constitute the Board of Directors of GFI, JPI or
New JPI; (C) other than the Transactions or other than as expressly contemplated
by the Transactions, any extraordinary corporate transaction, including any
merger, consolidation or other business combination involving GFI, JPI, New JPI
or any of their respective Subsidiaries, any sale, lease or transfer of a
material amount of assets of GFI, JPI, New JPI or any of their respective
Subsidiaries or any reorganization, recapitalization or liquidation of GFI, JPI,
New JPI or any of their respective Subsidiaries; or (D) other than as expressly
required pursuant to the Transactions, any change in the present capitalization
or dividend policy of GFI, JPI or New JPI or any amendment or other change to
their respective Constituent Documents.

 

(b)                                 Any vote required to be cast or consent
required to be executed pursuant to this Section 2.1 shall be cast or executed
in accordance with the applicable procedures relating thereto so as to ensure
that it is duly counted for purposes of determining that a quorum is present (if
applicable) and for purposes of recording the results of that vote or consent. 
The obligations of the Stockholders in this Section 2.1 shall apply whether or
not the GFI Merger or any action above is recommended by the Board of Directors
of GFI (or any committee thereof including the Special Committee).

 

3

--------------------------------------------------------------------------------


 

Section 2.2                                    Grant of Irrevocable Proxy.  Each
Stockholder hereby irrevocably appoints as its proxy and attorney-in-fact CME,
and any other Person designated by CME in writing (collectively, the
“Grantees”), each of them individually, with full power of substitution and
resubstitution, to the fullest extent of such Stockholder’s rights with respect
to the Covered GFI Shares, effective as of the date hereof and continuing until
the Termination Date (the “Voting Period”), to vote (or execute written
consents, if applicable) with respect to the Covered GFI Shares as required
pursuant to Section 2.1 hereof.  The proxy granted by each Stockholder hereunder
shall be irrevocable during the Voting Period, shall be deemed to be coupled
with an interest sufficient in Law to support an irrevocable proxy, and each
Stockholder (a) will take such further action or execute such other instruments
as may be necessary to effectuate the intent of this proxy and (b) hereby
revokes any proxy previously granted by such Stockholder with respect to any
Covered GFI Shares.  The power of attorney granted by each Stockholder hereunder
is a durable power of attorney and shall survive the bankruptcy or dissolution
of such Stockholder.  Other than as provided in this Section 2.2, no Stockholder
shall directly or indirectly grant any Person any proxy (revocable or
irrevocable), power of attorney or other authorization with respect to any of
such Stockholder’s Covered GFI Shares.  For Covered GFI Shares as to which any
Stockholder is the Beneficial Owner but not the holder of record, such
Stockholder shall cause any holder of record of such Covered GFI Shares to grant
to the Grantees a proxy to the same effect as that described in this Section
2.2.  CME may terminate this proxy with respect to any Stockholder at any time
at its sole election by written notice provided to such Stockholder.

 

ARTICLE III

 

OTHER COVENANTS

 

Section 3.1                                    Restrictions on Transfers.  Each
Stockholder hereby agrees that, from and after the date hereof until the
Termination Date, (i) such Stockholder shall not, directly or indirectly,
Transfer, offer to Transfer or consent to a Transfer of, any Covered GFI Shares
or any Beneficial Ownership interest or any other interest therein and (ii) any
Transfer in violation of this provision shall be void.

 

Section 3.2                                    No Solicitation.

 

(a)                                 Each Stockholder shall not, nor shall it
authorize or permit any of its Affiliates or any of its or their respective
Representatives to, directly or indirectly (i) initiate or solicit or knowingly
facilitate or encourage any inquiry or the making of any proposal that
constitutes a Takeover Proposal, (ii) adopt, or publicly propose to adopt, or
allow JPI or New JPI to execute or enter into, any binding or non-binding letter
of intent, agreement in principle, memorandum of understanding, merger
agreement, acquisition agreement, option agreement, joint venture agreement,
partnership agreement or other agreement, commitment, arrangement, undertaking,
or understanding contemplating or otherwise in connection with or relating to
any Takeover Proposal, (iii) other than with CME, Merger Sub 1, Merger Sub 2 or
their respective Representatives continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
or data in connection with or relating to, any Takeover Proposal. Each
Stockholder shall, and shall cause their respective Representatives to,
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Persons or their Representatives conducted
prior to the date of this Agreement with respect to any Takeover Proposal and
will request the prompt return or destruction of any confidential information
previously furnished to such Persons in connection therewith in accordance with
the terms of any applicable confidentiality agreements.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing herein shall prevent any Stockholder or
any Representative of any Stockholder from acting in his or her capacity as an
officer or director of GFI, or taking any action in such capacity.

 

(b)                                 For the purposes of this Agreement,
“Takeover Proposal” means any proposal or offer for a direct or indirect (i)
merger, binding share exchange, recapitalization, reorganization, scheme of
arrangement under the United Kingdom Companies Act 2006, liquidation,
dissolution, business combination or consolidation, or any similar transaction,
involving GFI or one or more of its Subsidiaries, JPI or New JPI, (ii) the
acquisition or purchase, including by lease, exchange, mortgage, pledge,
transfer or other acquisition or assumption, of 20% or more of the fair value of
the assets or 20% or more of any class of equity or voting securities of (I) GFI
and its Subsidiaries, (II) JPI, (III) New JPI, (IV) the CME Retained
Subsidiaries, (V) the Trayport Business or (VI) the FENICS Business, in each
case taken as a whole and in one transaction or a series of related
transactions, (iii) purchase, tender offer, exchange offer or other acquisition
(including by way of merger, consolidation, share exchange or otherwise) of
Beneficial Ownership of Securities representing 20% or more of the voting power
of GFI’s, JPI’s or New JPI’s Securities, or (iv) any transaction, or combination
of transactions, similar to the foregoing; provided, however, that the term
“Takeover Proposal” shall not include the Transactions.

 

Section 3.3                                    Litigation.  Each Stockholder
agrees not to commence, join in, facilitate, assist or encourage, and agrees to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against CME, Merger Sub 1,
Merger Sub 2, GFI, JPI or New JPI or any of their respective successors or
directors (a) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (b) alleging a breach of any fiduciary
duty of any Person in connection with the evaluation, negotiation or entry into
the GFI Merger Agreement.

 

Section 3.4                                    Stock Dividends, Distributions,
Etc.  In the event of a stock split, reverse stock split, stock dividend or
distribution, or any change in GFI Common Stock by reason of any
recapitalization, combination, reclassification, exchange of shares or similar
transaction, the terms “Existing Shares” and “Covered GFI Shares” shall be
deemed to refer to and include all such stock dividends and distributions and
any Securities into which or for which any or all of such shares may be changed
or exchanged or which are received in such transaction.

 

Section 3.5                                    Additional Merger Consideration. 
In the event the GFI Merger Agreement or the JPI Merger Agreement is amended to
increase the Merger Consideration (as defined in each agreement) (whether by
increase to the Per Share Price or other increase to the effective Exchange
Ratio), the direct and indirect stockholders of IDB Buyer shall not be entitled
to receive, directly or indirectly, and shall forfeit and pay to CME if
necessary, such increased Merger Consideration.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
the Stockholders.  Each Stockholder hereby represents and warrants, jointly and
severally with respect to JPI and New JPI and severally with respect to the
other Stockholders, to CME as follows:

 

(a)                                 Organization.  With respect to Stockholders
that are not natural persons, such Stockholder is duly incorporated or formed,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation or formation.

 

(b)                                 Authority; Execution and Delivery;
Enforceability.  Such Stockholder has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby has been duly and validly authorized by all necessary
actions and, with respect to Stockholders that are not natural persons, no other
corporate proceedings on the part of such Stockholder are necessary for such
Stockholder to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Stockholder and, assuming due authorization, execution and
delivery by the other Parties, is a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(c)                                  Ownership of Shares.  As of the date
hereof, such Stockholder is the sole Beneficial Owner and sole owner of record
of the Existing Shares set forth opposite such Stockholder’s name on Schedule I
hereto, free and clear of any Liens and free of any other limitation or
restriction (including any limitation or restriction on the right to vote, sell,
transfer or otherwise dispose of such Existing Shares) other than this Agreement
and any limitations or restrictions imposed under applicable securities Laws,
and such Existing Shares constitute all of the shares of GFI Common Stock
Beneficially Owned and owned of record by such Stockholder.  As of the date
hereof, such Stockholder is neither the Beneficial Owner nor the owner of record
of any shares of CME common stock, par value $0.01 per share.  As of the date
hereof, the Existing Shares set forth on Schedule I constitute all the Covered
GFI Shares owned, Beneficially or of record, by the Stockholders.

 

(d)                                 No Conflicts.  The execution and delivery of
this Agreement by such Stockholder does not and the consummation by such
Stockholder of the transactions contemplated hereby will not: (i) conflict with
any provisions of the such Stockholder’s (if such Stockholder is not a natural
person) or GFI’s Constituent Documents; (ii) violate any Law or rules of any
Self-Regulatory Organization; (iii) result, after the giving of notice, with
lapse of time, or otherwise, in any violation of or default or loss of a benefit
under or require any consent under, or permit the acceleration or termination of
any obligation under, any mortgage, indenture, lease, agreement or other
instrument, permit, concession, grant, franchise or license to which such
Stockholder is a party; (iv) result in the creation or imposition of any Lien
upon any properties or assets of such Stockholder or, if such Stockholder is not
a natural person, a Subsidiary of such Stockholder; or (v) cause the suspension
or revocation of any material permits, licenses, variances, exemptions,
certificates, consents, Orders, approvals or other authorizations from any
Governmental Entities and Self-Regulatory Organizations which are necessary for
the lawful conduct of such Stockholder’s business or ownership of such
Stockholder’s assets and properties, except, in the case of clauses (ii), (iii),
(iv) and (v), for such violations as, individually or in the aggregate, would
not reasonably be expected to impair such Stockholder’s ability to perform its
obligations under this Agreement.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Consents and Approvals.  The execution,
delivery and performance by such Stockholder of this Agreement and the
consummation by such Stockholder of the transactions contemplated hereby do not
and will not require any consent of, or filing with, any Governmental Entity
(excluding filings with the SEC under applicable securities Laws).

 

(f)                                   Legal Proceedings.  There is no material
Proceeding pending, affecting, or, to the knowledge of such Stockholder,
threatened against any Stockholder, or their respective properties or rights or
any of their respective current or former directors, officers, employees or
contractors and there is no Order of any Governmental Entity, Self-Regulatory
Organization or arbitrator outstanding against any Stockholder except, in each
case, for those that, individually or in the aggregate, would not reasonably be
expected to impair such Stockholder’s ability to perform its obligations under
this Agreement or to consummate the Transactions.  There is no Proceeding
pending or, to the knowledge of such Stockholder, threatened against any
Stockholder, which seeks to, or could reasonably be expected to, restrain,
enjoin or delay the consummation of any of the transactions contemplated hereby
or which seeks damages in connection therewith, and no injunction of any type
has been entered or issued.

 

(g)                                  Brokers.  No Person is entitled to any
brokerage, financial advisory, finder’s or similar fee or commission payable by
any Party in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of any Stockholder.

 

Section 4.2                                    Representations and Warranties of
CME.  CME hereby represents and warrants to the Stockholders as follows:

 

(a)                                 Organization.  CME is duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.

 

(b)                                 Authority; Execution and Delivery;
Enforceability.  CME has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby has
been duly and validly authorized by all necessary actions and no other corporate
proceedings on the part of CME are necessary for CME to authorize this Agreement
or to consummate the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by CME and, assuming due authorization,
execution and delivery by the other Parties, is a legal, valid and binding
obligation of CME, enforceable against CME in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

7

--------------------------------------------------------------------------------


 

(c)                                  No Conflicts.  The execution and delivery
of this Agreement by CME does not and the consummation by CME of the
transactions contemplated hereby will not: (i) conflict with any provisions of
the CME Constituent Documents; (ii) violate any Law or rules of any
Self-Regulatory Organization; (iii) result, after the giving of notice, with
lapse of time, or otherwise, in any violation of or default or loss of a benefit
under or require any consent under, or permit the acceleration or termination of
any obligation under, any mortgage, indenture, lease, agreement or other
instrument, permit, concession, grant, franchise or license to which CME is a
party; (iv) result in the creation or imposition of any Lien upon any properties
or assets of CME or any CME Subsidiary; or (v) cause the suspension or
revocation of any material permits, licenses, variances, exemptions,
certificates, consents, Orders, approvals or other authorizations from any
Governmental Entities and Self-Regulatory Organizations which are necessary for
the lawful conduct of CME’s business or ownership of CME’s assets and
properties, except, in the case of clauses (ii), (iii), (iv) and (v), for such
violations as, individually or in the aggregate, would not reasonably be
expected to impair CME’s ability to perform its obligations under this
Agreement.

 

ARTICLE V

 

TERMINATION

 

Section 5.1                                    Termination.  This Agreement
shall terminate upon the earliest to occur of (such date, the “Termination
Date”): (a) the Effective Time, (b) the termination of this Agreement by the
mutual written consent of CME and the Stockholders, (c) a Qualifying Termination
of the GFI Merger Agreement and (d) the day that is 12 months after the date of
any other termination of the GFI Merger Agreement (the period from such
termination, the “Tail Period”). For purposes of this agreement, “Qualifying
Termination” means a termination of the GFI Merger Agreement (i) by GFI pursuant
to Section 8.1(d)(i) of the GFI Merger Agreement or (ii) by either CME or GFI
pursuant to Section 8.1(b)(i) or Section 8.1(b)(ii) of the GFI Merger Agreement
(including any amendments thereto) solely due to the failure by CME to obtain
any required approval for the GFI Merger under any Antitrust Law.

 

Section 5.2                                    Tail Period.  In the event that
during the Tail Period, as a result of the financial condition of GFI and its
Subsidiaries, there is, or is reasonably likely to be, a default under either or
both of (x) the Indenture or (y) the Credit Agreement (collectively, the “Debt
Agreements”) that, if not cured, would result in the relevant GFI obligor
party’s obligations under one or both of such Debt Agreements to be accelerated,
the obligations of the Stockholders under this Agreement shall terminate solely
to the extent necessary to allow the Stockholders to approve the sale of all the
equity of GFI (including by merger, consolidation or other business combination)
or all or substantially all of the assets of GFI, in each case to a bona fide
third-party purchaser.

 

Section 5.3                                    Effect of Termination.  In the
event of any termination of this Agreement as provided in Section 5.1, the
obligations of the Parties hereunder shall terminate and there shall be no
liability on the part of any Party with respect thereto, except the provisions
of this Section 5.3 and Article VI, each of which shall remain in full force and
effect; provided, however, that no Party shall be relieved or released from any
liability or damages arising from a breach of any provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Publication.  Each Stockholder
(i) hereby consents to and authorizes the publication and disclosure by CME and
GFI in any press release or in the Proxy Statement/Prospectus, Form S-4
(including all documents and schedules filed with the SEC) or other disclosure
document required in connection with the GFI Merger Agreement or the
transactions contemplated thereby, its identity and ownership of shares of GFI
Common Stock, the nature of its commitments, arrangements and understandings
pursuant to this Agreement and such other information required in connection
with such publication or disclosure (“Stockholder Information”), and (ii) hereby
agrees to cooperate with CME in connection with such filings, including
providing Stockholder Information requested by CME.  As promptly as practicable,
each Stockholder shall notify CME of any required corrections with respect to
any Stockholder Information supplied by Stockholder, if and to the extent such
Stockholder becomes aware that any such Stockholder Information shall have
become false or misleading in any material respect.

 

Section 6.2                                    No Ownership Interest.  Nothing
contained in this Agreement shall be deemed to vest in CME any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
GFI Shares. All rights, ownership and economic benefits of and relating to the
Covered GFI Shares shall remain vested in and belong to the Stockholders, and
CME shall have no authority to direct the Stockholders in the voting or
disposition of any of the Covered GFI Shares, except as otherwise provided
herein.

 

Section 6.3                                    Further Assurances.  Each of the
Parties agrees that it shall perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement.

 

Section 6.4                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given on
the date of delivery if delivered personally, by email (which is confirmed), or
sent by a nationally recognized overnight courier service (providing proof of
delivery).  All notices hereunder shall be delivered as set forth below or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice:

 

(a)                       if to CME, to:

 

CME Group Inc.

20 South Wacker Drive

Chicago, IL 60606

Attention:                                         General Counsel

Email:                                                           
legalnotices@cmegroup.com

 

9

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, IL 60606

Attention:                                         Rodd M. Schreiber, Esq.

Richard C. Witzel, Jr., Esq.

Email:                                                           
Rodd.Schreiber@skadden.com

Richard.Witzel@skadden.com

 

(b)                       if to JPI, New JPI or any other Stockholder, to:

 

c/o Jersey Partners Inc.

PO Box 882

Bethpage, NY 11714

 

with a copy (which shall not constitute notice) to:

 

GFI Group Inc.

55 Water Street

New York, NY 10041

Attention:                                         Christopher D’Antuono, Esq.

Email:                                                           
Christopher.dantuono@gfigroup.com

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:                                         Jeffrey Poss, Esq.

Adam Turteltaub, Esq.

Email:                                                           
jposs@willkie.com

aturteltaub@willkie.com

 

Section 6.5                                    Interpretation.  When a reference
is made in this Agreement to Sections or Schedules, such reference shall be to a
Section of or Schedule to this Agreement unless otherwise indicated.  The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

Section 6.6                                    Counterparts; Effectiveness. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which shall constitute one and the same
instrument.  This Agreement shall become effective when each Party shall have
received counterparts thereof signed and delivered by the other Parties.
Signatures transmitted electronically shall be accepted as originals for all
purposes of this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 6.7                                    Entire Agreement; Third Party
Beneficiaries.

 

(a)                                 This Agreement (including the Schedules
hereto), the Confidentiality Agreement, the F-Reorganization Documents (as
defined in the JPI Merger Agreement), the JPI Merger Agreement, the GFI Merger
Agreement and the IDB Transaction Agreement constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof and thereof.

 

(b)                                 This Agreement shall be binding upon and
inure solely to the benefit of each Party, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person not a party
to this Agreement any rights, benefits or remedies of any nature whatsoever.

 

Section 6.8                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any Law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.  Notwithstanding
the foregoing, upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner so that this Agreement
and the transactions contemplated hereby are effected as originally contemplated
to the greatest extent possible.

 

Section 6.9                                    Assignment.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the Parties, in whole or in part (whether by operation of Law
or otherwise), without the prior written consent of the other Parties, and any
attempt to make any such assignment without such consent shall be null and
void.  Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and assigns.

 

Section 6.10                             Amendment.  This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
Parties.

 

Section 6.11                             Extension; Waiver.  The Parties may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligations or other acts of the other Parties, (b) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered pursuant hereto and (c) waive compliance with any of the agreements or
conditions contained herein.  Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such Party.  The failure of any Party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of those rights.

 

Section 6.12                             Governing Law and Venue; Waiver of Jury
Trial.

 

(a)                                 THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN, AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY, AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY STATE OTHER
THAN THE STATE OF DELAWARE.

 

11

--------------------------------------------------------------------------------


 

The Parties hereby irrevocably submit to the exclusive jurisdiction of the Court
of Chancery of the State of Delaware, or, in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, the federal courts of the United States of America located in the
State of Delaware in respect of all matters arising out of or relating to this
Agreement, the interpretation and enforcement of the provisions of this
Agreement, and of the documents referred to in this Agreement, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts, and the Parties irrevocably agree that all claims with respect to such
action or proceeding shall be heard and determined exclusively in such courts. 
The Parties hereby consent to and grant any such court jurisdiction over the
person of such Parties solely for such purpose and over the subject matter of
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 6.4 or in
such other manner as may be permitted by Law shall be valid and sufficient
service thereof.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.12(b).

 

Section 6.13                             Enforcement.  The Parties agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the Parties do not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate the transactions contemplated by this
Agreement) in accordance with its specified terms or otherwise breach such
provisions.  Accordingly, the Parties acknowledge and agree that the Parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity.  Each of the Parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity.

 

12

--------------------------------------------------------------------------------


 

Any Party seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
any such order or injunction.

 

* * * * *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CME, JPI, New JPI and each other Stockholder have duly
executed this Agreement, all as of the date first written above.

 

 

 

 

CME Group Inc.

 

 

 

 

 

By:

/s/ Kathleen M. Cronin

 

 

Name:

Kathleen M. Cronin

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

Jersey Partners Inc.

 

 

 

 

 

By:

/s/ Michael Gooch

 

 

Name:

Michael Gooch

 

 

Title:

President

 

 

 

 

 

 

 

 

NEW JPI Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael Gooch

 

 

Name:

Michael Gooch

 

 

Title:

President

 

 

 

 

 

 

 

 

/s/ Michael Gooch

 

 

Name:

Michael Gooch

 

 

 

 

 

 

 

 

/s/ Nick Brown

 

 

Name:

Nick Brown

 

 

 

 

 

 

 

 

/s/ Colin Heffron

 

 

Name:

Colin Heffron

 

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

EXISTING SHARES

 

Stockholder

 

Number of Existing Shares

 

Jersey Partners Inc.

 

46,464,240

 

Michael Gooch

 

46,806,417

 

Colin Heffron

 

1,307,985

 

Nick Brown

 

94,902

 

 

--------------------------------------------------------------------------------